Title: From John Adams to Benjamin Waterhouse, 12 January 1813
From: Adams, John
To: Waterhouse, Benjamin



Dr. Sir
Quincy Jan. 12 1813

No Wonder, that the President has suffered a violent strain. I have spent nine days in the gulph stream 3 of them in a Hurricane, 3 more in a gale not much less furious, 3 more in tracing back our steps. The three first we could not lay to A foresail left standing to steady our ship was rent to pieces like a sheet of wet paper, & we were forced to scud under bare poles. We shipped two hundred tons of Water at one dash, the sea ran over us a foot deep. The rolling and pitching the racking and rending the Wringing & twisting the cracking and roaring were beyond all description. My only astonishment is, that wood & Iron ever was or ever can be so connected together as to bear such shocks, and that every ship in such seas and such winds does not go to the bottom. In the worst of the tempest we had a storm of thunder and lightning. 23 men were stricken upon deck, four of them knocked down & one mortally wounded. Our mainmast was cracked and wounded weakened so that by fishing we could scarcely depend upon it
I shall dine tomorrow with Mr Gray. I have read the Carmon mirablis called Annus mirablis. The natural history is as good in its kind as the Botany. I will pay you for the two volumes, the first time I see you.
Of Rushes Friendship, I have proofs in abundance. I rejoice that your son is attending his Lectures. Have you read his new Book on the diseases of the mind? He proves us all to be a little cracked.
When we the 76 and Frigates, we shall find officers and men.
Thanks for your kind offer of warm rooms and soft beds. The moon is very bright. Saluting your fire side, I am the same,
John Adams